DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 recites “the continuously formed lithium film” without providing antecedent basis for the term.  It appears Applicant may have intended this claim to depend from claim 10 rather than claim 9 as recited.
Claims 19 and 20 each recite “the negative electrode unit of claim 16” without providing antecedent basis, since claim 16 is a method claim.  It appears likely Applicant intended these claims to depend from claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No H06-150935 to Hiroshi et al. (“Hiroshi”).  Regarding claim 1 Hiroshi discloses a structure where a transfer device, which is provided with a plurality of lithium foil sheets on convex portions of its outer circumference, is moved synchronously with a negative electrode substrate such that the lithium foil comes into contact with the negative electrode to transfer lithium onto the negative electrode thereby lithiating/pre-lithiating the electrode.  Although Hiroshi doesn’t expressly disclose that the transfer device forming the inner portion of the lithium roll has elasticity, the Office notes that all materials have some degree of elasticity even if minute, which meets the broad claim language.
Hiroshi is silent regarding how the electrode substrate is moved synchronously with respect to the transport device.  However, it shows that the lithium/resin sheet is moved synchronously with the transport device by passing the lithium/resin sheet from a first roll on one side of the transport device to a second roll on the opposite side of the transport device, with the transport device located between the two rolls to come in contact with the lithium/resin film.  Thus, the person of ordinary skill in the art would consider providing first and second electrode rolls on either side of the transport device to be 
Further regarding claim 2, the Office notes that although a drive shaft is not shown in the figures of Hiroshi, a drive shaft/body to control the rotation of the main elastic body of the transport device would be required for synchronous movement.
Further regarding claims 4 and 5, as noted above, each piece of the plurality of pieces of lithium foil rests on a convex protrusion/support part of the transport device that protrudes from the outer circumference of the circular transport roll.  Id. at Fig. 1.  Thus, the convex protrusions are considered to correspond to the recited support.  The pieces of lithium foil and convex protrusions are spaced apart from one another in a discontinuous manner.
Further regarding claim 6, each piece of lithium corresponds to a constructed negative electrode.
Further regarding claim 7, the additional limitations recite nothing more than an intended use for the device and fail to provide any further limitations regarding the structure of the apparatus itself.  Because the apparatus of Hiroshi is capable of being used in that manner if the user so chooses, it is considered to meet the claim limitations.
Further regarding claim 8, Hiroshi is silent regarding the specific size of the electrode structures it created.  Nonetheless, the Office finds the size of electrodes and thus lithium films to use to be nothing more than an obvious design choice dependent on the size of the device the person is asked to fabricate or that a certain application dictates.
Allowable Subject Matter
Claims 9, 10, and 12-18 are allowed. Regarding claims 9, 10, and 12-17, the method of Hiroshi is silent regarding formation of an electrode unit that includes electrolyte therein.  Regarding claim 18, the prior art is silent regarding an electrode having a pattern of pre-lithiatied portions and non-pre-lithiated portions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727